             Case 4:19-cv-06760-PJH Document 14 Filed 11/08/19 Page 1 of 2



 1   STEVEN KESTEN, ESQ. (SBN 152376)
     Kesten-Law
 2
     101 Lucas Valley Road, Suite 273
 3   San Rafael, California 94901
     Phone: (415) 457-2668
 4   Fax: (888) 619-3210
 5
     STEVEN E. SATTLER (SBN 112891)
 6   448 Ignacio Boulevard, #258
     Novato, CA 94949
 7   Tel. (415) 279-6671
     Fax (415) 897-7417
 8

 9   Attorneys for Plaintiff JENNIFER VENEZIA

10
                                UNITED STATES DISTRICT COURT
11
                               NORTHERN DISTRICT OF CALIFORNIA
12
                                      OAKLAND DIVISION
13

14
     JENNIFER VENEZIA                           Case No.: 3:19-cv-06760-PJH
15
                  Plaintiff,                    [Removed from Marin County Superior Court
16                                              Civil Case No.: CIV 1903451]
       vs.
17                                              ORDER STIPULATION TO CONTINUE
     MUIR WOOD ADOLESCENT & FAMILY              HEARING, RESPONSE AND REPLY
18   SERVICES, LLC; MUIR WOOD, LLC;             DATES REGARDING DEFENDANTS
     SCOTT SOWLE, INDIVIDUALLY and              MOTIONS TO DISMISS
19   DOING BUSINESS AS MUIR WOOD
     ADOLESCENT AND FAMILY SERVICES;
20   BRYAN BOWEN INDIVIDUALLY and               Hearing: December 4, 2019
     DOING BUSINESS AS MUIR WOOD                Time: 9:00am
21   ADOLESCENT AND FAMILY SERVICES;            Courtroom: Oakland Courthouse
     and DOES ONE THROUGH TWENTY;                           Courtroom 3 – 3rd Floor
22
                                                Judge: Hon. Phyllis J. Hamilton
                  Defendants.
23

24

25
                                                Removal Date:    October 18, 2019
26

27   ORDER STIPULATION TO CONTINUE HEARING, RESPONSE AND REPLY DATES REGARDING
     DEFENDANTS MOTIONS TO DISMISS
28
               Case 4:19-cv-06760-PJH Document 14 Filed 11/08/19 Page 2 of 2



 1   IT IS HEREBY STIPULATED, by and between the parties, through their respective counsel
 2
     that:
 3
             The hearings on the four Motions to Dismiss filed on behalf of defendants MUIR WOOD
 4
     ADOLESCENT & FAMILY SERVICES LLC, MUIR WOOD LLC, SCOTT SOWLE, and
 5

 6   BRYAN BOWEN shall be continued from December 4, 2019 to December 11, 2019 at 9:00am

 7   in Courtroom 3;
 8
             Plaintiff’s Responses to those Motions to dismiss shall be due on November 15, 2019 and
 9
     defendants Replies shall be due November 22, 2019.
10

11

12   Dated: November 6, 2019                     // Vincent J. Adams //
                                                 Vincent J. Adams
13                                               Attorney for Defendants Muir Wood Adolescent &
                                                 Family Services LLC, Muir Wood LLC, Bryan
14
                                                 Bowen and Scott Sowle
15

16

17

18
     Dated: November 6, 2019                      // Steven E. Sattler //
19                                                Steven E. Sattler
                                                  Attorney for Plaintiff Jennifer Venezia
20
                                                                 S DISTRICT
                                                               TE           C
21                                                           TA
                                                                                     O
                                                        S




                                                                                      U
                                                       ED




                                                                                       RT




22                                                                             ERED
                                                   UNIT




                                                                      O ORD
                                                            IT IS S
     IT IS SO ORDERED.
                                                                                             R NIA




23
                                                                                Hamilton
                                                                      hyllis J.
                                                   NO




                                                             Judge P
                                                                                             FO




24
                                                    RT




                                                                                         LI




                                                            ER
                                                       H




                                                                                      A




                                                                 N                       C
                                                                                     F
25                                                  D IS T IC T O
     Dated: __________11/08/2019__________ __________________________________
                                                          R
                                           Hon. Phyllis J. Hamilton
26

27   ORDER STIPULATION TO CONTINUE HEARING, RESPONSE AND REPLY DATES REGARDING
     DEFENDANTS MOTIONS TO DISMISS
28
